NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINTON P. FROST,                                No. 18-15856

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05883-RS

 v.
                                                MEMORANDUM*
BECHETTI, Police Officer, Palo Alto Police
Department; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Vinton P. Frost appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s dismissal of a complaint as frivolous. Trimble v. City of Santa

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rosa, 49 F.3d 583, 584 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Frost’s first

amended complaint as frivolous because it has no arguable basis in law or fact.

See Denton v. Hernandez, 504 U.S. 25, 31-32 (1992) (discussing the meaning of

“frivolousness”).

      The district court did not abuse its discretion by denying Frost’s motion for

leave to file a second amended complaint because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that dismissal without

leave to amend is proper when amendment would be futile).

      AFFIRMED.




                                          2                                    18-15856